Citation Nr: 0108896	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-01 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
pruritis ani.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from August 1941 to 
February 1947 and from February 1951 to January 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1998 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In December 2000, the Board remanded this case to the RO for 
procedural reasons.  The case was returned to the Board in 
February 2001. 


FINDINGS OF FACT

Pruritis ani is manifested by soreness, redness, and 
exfoliation over an extensive area.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent for pruritis ani 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.7, 4.114, 4.118, Diagnostic Codes 7337, 7806 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, the Board finds that the RO 
complied with the requirements of the statute. All relevant 
evidence identified by the veteran was obtained and 
considered.  In addition, the Board finds that VA inpatient 
and outpatient treatment records are adequate for the purpose 
of rating the veteran's disability.  The Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and the Board 
will proceed to consider the claim on the merits. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A). 

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

38 C.F.R. § 4.114, Diagnostic Code 7337 provides that 
pruritis ani is evaluated on the basis of the underlying 
condition, which, in the veteran's case, is a skin disorder.  
38 C.F.R. § 4.118, Diagnostic Code provides that a 
noncompensable evaluation is warranted for eczema with 
slight, if any, exfoliation, exudation, or itching which is 
on a nonexposed surface or small area.  A 10 percent 
evaluation is warranted for eczema with exfoliation, 
exudation, or itching and involvement of an exposed surface 
or extensive area.  A 30 percent evaluation requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  When there is a question as to which of 2 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture 
presented more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).

At a VA skin examination in March 1996, slight perianal 
erythema was noted.  The pertinent diagnosis was pruritis 
ani.

VA treatment records show that, in April 1998, a perianal 
rash and intertrigo on the gluteal cleft were noted.

During VA hospitalization in May and June 1998, erythematous 
and ulcerated lesions in the perianal area were noted, 
without evidence of subcutaneous infection.  Desonide cream 
was prescribed by a dermatologist.  Findings were consistent 
with chronic dermatitis.

During VA hospitalization in December 1998 and January 1999, 
a history of recurrent perianal dermatitis was noted.  The 
veteran complained of soreness on his buttocks; red skin 
around the rectal area was noted.  An ointment was ordered 
for the scaly area around the buttocks; then, the coccyx area 
was looking better.  At hospital discharge, medications 
included zinc oxide to be applied to the buttocks after each 
bowel movement.

The Board finds that the evidence shows that veteran's 
pruritis ani involves an extensive area and, at least at one 
time during the pendency of his appeal, was manifested by 
exfoliation.  Therefore, the disability picture presented, 
the Board finds, more nearly approximates the criteria for an 
evaluation of 10 percent under Diagnostic Code 7806, and 
entitlement to a 10 percent rating, but no more, is 
established.  Constant exudation or itching, extensive 
lesions, or marked disfigurement, which are required for a 
rating in excess of 10 percent, have not been demonstrated. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.114, 4.118, 
Diagnostic Codes 7337, 7806.    


ORDER

An evaluation of 10 percent for pruritis ani is granted, 
subject to governing regulations concerning the payment of 
monetary awards.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

